Citation Nr: 1042973	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a bilateral foot disorder.

4.  Entitlement to service connection for a low back disorder, to 
include as secondary to a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.

The Veteran presented testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in September 2010.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks service connection for an acquired psychiatric 
disorder, which he claims is depression.  He testified to having 
a panic attack during basic training as he was getting ready to 
go into a gas chamber and asserts that he saw a doctor following 
that incident.  The Veteran's service treatment records do not 
contain any reference to treatment for a panic attack.  On 
remand, the RO/AMC should make efforts to obtain all clinical and 
in-patient records associated with any treatment the Veteran 
received during service for a panic attack.  

Review of the VA treatment records that have been obtained 
reveals that the Veteran was seen at the Mobile, Alabama, 
outpatient clinic (OPC) for an initial visit in April 2001.  
Records from this facility dated between April 2001 and December 
2004 (printed February 2005) and between January 2008 and October 
2008 have been obtained.  The Board notes that review of the 2008 
records reveals that they consist entirely of treatment for 
psychiatric problems.  On remand, the RO/AMC should obtain the 
Veteran's complete treatment records from the Mobile OPC dated 
since February 2005.  

Several letters from H.J.S., a Readjustment Counselor at the 
Mobile Vet Center, have been submitted in support of the 
Veteran's claim for an acquired psychiatric disorder.  It appears 
from these letters that the Veteran has been a Vet Center client 
since November 22, 2002. See letters dated August 2003, October 
2004 and April 2005.  None of the Veteran's treatment records 
from the Mobile Vet Center, however, have been obtained.  On 
remand, the RO/AMC should make efforts to obtain the Veteran's 
records from this facility.  

The Veteran submitted a VA Form 21-4142 in June 2009 authorizing 
VA to obtain his records from the Mobile Infirmary.  The RO 
subsequently sent this facility a letter in September 2009 
requesting it to provide the Veteran's records.  No response, 
however, was provided, and no further attempt to obtain records 
from this facility was initiated by the RO in violation of 
38 C.F.R. § 3.159(c)(1) (2010).  This must be rectified on 
remand.  

The evidence of record reveals that the Veteran is in receipt of 
benefits from the Social Security Administration (SSA).  Review 
of the claims folder reveals that a compact disc of documents 
from the Office of Public Disclosure was associated with the 
claims folder.  The Board's review of these records, as well as a 
June 2006 SSA letter to the Veteran, indicates that the SSA 
considers the Veteran to be disabled as a result of bilateral pes 
planus, osteoarthritis, degenerative lumbar disease and 
depression.  Moreover, these records indicate that evidence from 
several private facilities was reviewed in conjunction with the 
Veteran's claim.  None of the medical evidence, however, has 
actually been obtained from the SSA.  The possibility that SSA 
records could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).  Therefore, the claims 
must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2010).  This is especially important given the fact 
that the SSA records already obtained show that the disorders for 
which the Veteran seeks service connection were included in the 
medical records and considered by the SSA.

Lastly, as the claims must be remanded for the foregoing reasons, 
the RO/AMC should also make efforts to obtain the Veteran's 
treatment records from Dr. Rome, as he testified to receiving 
treatment related to his feet from this medical provider.  See 
September 2010 hearing transcript.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request copies of the 
Veteran's clinical records and in-patient 
records dated between May 1969 and May 1971.  
If no records can be found, indicate whether 
the records do not exist and whether further 
efforts to obtain them would be futile.

2.  Obtain the Veteran's complete treatment 
records from the Mobile OPC, dated since 
February 2005.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Mobile Vet Center, dated since November 
2002.

4.  Make a second attempt to obtain the 
Veteran's complete treatment records from 
the Mobile Infirmary, as required by 
38 C.F.R. § 3.159(c)(1).  Document all 
efforts made in this regard.  If this 
facility fails to respond to the request for 
records, provide the Veteran with the notice 
required by 38 C.F.R. § 3.159(e). 

5.  Request all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no records 
can be found, indicate whether the records 
do not exist and whether further efforts to 
obtain the records would be futile.

6.  Make arrangements to obtain the 
Veteran's treatment records from Dr. Rome.  

7.  Review the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  Finally, readjudicate the Veteran's 
claims.  If the decision is adverse to the 
Veteran, provide him and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


